Citation Nr: 0010227	
Decision Date: 04/17/00    Archive Date: 04/28/00

DOCKET NO.  96-45 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of service connection for peripheral 
neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1967 to 
October 1969 and from December 1977 to August 1990.  This 
appeal arises from a February 1995 rating decision of the St. 
Petersburg, Florida, regional office (RO) which determined 
that the veteran had failed to submit new and material 
evidence to reopen a previously denied claim of service 
connection for peripheral neuropathy.  The veteran was 
notified of the decision by a letter dated on February 13, 
1995.  The notice of disagreement was received on February 5, 
1996.  The statement of the case was issued in August 1996.  
The veteran's substantive appeal was received in September 
1996.  During the pendency of this appeal, jurisdiction over 
the matter was transferred to the Columbia, South Carolina, 
RO.

This matter was remanded by the Board of Veterans' Appeals 
(Board) in May 1998 for the purpose of affording a Travel 
Board hearing requested by the veteran.

On January 24, 2000, a hearing was held at the Columbia RO 
before the undersigned Member of the Board, who was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102 (West Supp. 1999).


REMAND

A review of the record shows that the veteran has repeatedly 
given a history of receiving VA treatment for the symptoms of 
his peripheral neuropathy since his service discharge.  
Significantly, during the course of his January 2000 personal 
hearing, the veteran reported that he was treated for 
complaints of numbness of the feet at the Hampton VA Medical 
Center (VAMC) shortly after his discharge. There is no 
evidence that the RO has attempted to obtain the veteran's VA 
medical records from this period of time.

Moreover, a December 1997 treatment note from the Miami VAMC 
indicated that the veteran underwent a biopsy of the left 
sural nerve in September 1997.  The pathology report from 
this biopsy, as well as other VA medical records that may be 
pertinent to the veteran's claim, do not appear to be on 
file.  As VA treatment records are considered to be 
constructively included within the record, and must be 
acquired if material to an issue on appeal, it will be 
necessary to obtain the aforementioned medical records prior 
to a final decision in this case.  See Dunn v. West, 11 
Vet.App. 462 (1998); Bell v. Derwinski, 2 Vet.App. 611, 613 
(1992).

At his Travel Board hearing, the veteran testified that he is 
on disability retirement from the U.S. Postal Service (USPS), 
and has been in receipt of Social Security Administration 
(SSA) disability benefits since October 1997.  In certain 
cases, particularly where employability is in issue, VA is 
obligated to secure the records underlying total-disability 
determinations by other agencies.  See, e.g., Tetro v. West, 
___ Vet.App. ___, No. 97-1192, slip op. at 10 (Apr. 4, 2000).  
In the present case, however, the veteran has testified that 
the USPS based its disability determination upon records of a 
knee operation, which is not in issue in this case, and 
medical records from VA.  He further testified that SSA 
secured and used his VA medical records to determine his 
disability status.  Accordingly, the Board finds that it 
would be redundant to ask the RO to obtain records from USPS 
and SSA in the present case. 

We also note that, in its most recent substantive action with 
regard this case, in the supplemental statement of the case 
issued in November 1998, the RO applied a legal standard 
which has been judicially overruled.  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) had 
previously held that the RO and, on appeal, the Board, were 
required to perform a two-step analysis when a claimant 
sought to reopen a claim based upon new evidence.  First, it 
was to be determined whether the evidence was "new and 
material."  Second, if the Board determined that the 
claimant had produced new and material evidence, the claim 
was reopened and the Board evaluated the merits of the 
veteran's claim in light of all the evidence, both old and 
new.  Manio v. Derwinski, 1 Vet.App. 144 (1991).  Whether the 
new evidence was "material" turned essentially upon the 
reasonable possibility that, when viewed in the context of 
all the evidence, it would change the outcome.  Colvin v. 
Derwinski, 1 Vet.App. 171, 174 (1991).

The Court more recently held that the two-step Manio process 
has been replaced with a three-step process.  See Elkins v. 
West, 12 Vet.App. 209 (1999) (en banc), interpreting and 
applying a decision of the United States Court of Appeals for 
the Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  The procedure which we must now follow is - 
first, it must be determined whether the appellant has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a); second, after the claim has been reopened, it 
must be determined whether, based upon all the evidence of 
record, the claim, as reopened, is well grounded; third, if 
the claim is well grounded, the merits of the claim must be 
addressed and, if ripe for decision, adjudicated.  Winters v. 
West, 12 Vet.App. 203, 206 (1999) (en banc).  In addition, 
Hodge overruled Colvin and its progeny as to the materiality 
element of the new-and-material-evidence test.  See Elkins, 
supra, at 214.

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  Thus, the RO must readjudicate the veteran's 
attempt at reopening his claim under the regulation itself, 
in light of the caselaw discussed above.

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should contact the veteran and request 
him to obtain and submit copies of private, post-
service treatment records which may be pertinent 
to the issue of whether new and material evidence 
has been submitted to reopen the claim of service 
connection for peripheral neuropathy, which are 
not already of record.

2.  The RO should obtain the veteran's complete 
inpatient and outpatient treatment records from 
the Hampton VAMC, Miami VAMC, Dorn VAMC, Lake City 
VAMC, Gainesville VAMC, and any other VA facility 
at which he has been treated since 1990.  Once 
obtained, all reports that are not already of 
record must be associated with the claims folder.  
If those records are not available, that fact 
should be documented for the record.

3.  Following completion of the foregoing, the RO 
should review the claims folder and ensure that 
all requested development has been completed in 
full.  If any development is incomplete, 
appropriate corrective action should be 
implemented.  When the requested development is 
complete, the RO should review the claim on 
appeal, to include consideration of all evidence 
added to the claims folder since the last 
supplemental statement of the case (SSOC) was 
issued.

4.  Then, the veteran and his representative 
should be furnished an SSOC on the issue of 
whether there is new and material evidence to 
reopen the claim of service connection for 
peripheral neuropathy, and whether, if new and 
material evidence is of record, the claim, as 
reopened, is well grounded.  If the claim is 
reopened and is found to be well grounded, the RO 
should adjudicate the claim on the merits.  The 
reason(s) for the determination made in this case 
should also be provided.  Thereafter, the veteran 
and his representative should be given an 
opportunity to respond before the case is returned 
to the Board for further review.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet.App. 369 (1999).  The purpose of this REMAND is 
to obtain additional evidence and afford due process.  The 
Board intimates no opinion, either factual or legal, as to 
the ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (1999).

- 6 -


